DETAILED ACTION
This action is in response to the claim set filed on 10/21/2020
Claims 1 and 9 have been amended. Claim 12 is new
Claims 1, 4-10, and 12 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1, 4-10, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 4-8, 10, and 12 are drawn to system, and Claim(s) 9 is drawn to a method, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1, 4-10, and 12 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the claim for the invention represents an abstract idea of a series of steps that recite a process for obtaining a patient data, medical image, medical diagnose, lab test, etc.., and classify the image(s) and the information into two categories such as normal or abnormal. Matching category for the diagnoses information and the image diagnoses and if do nor match, classify mismatch as a third (undecided/unknown) category. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process for classifying medical images/data for which both the instant claims and the abstract idea are defined as metal process that can be performed using human mind with the aid of pencil and paper.
Independent Claims 1, and 9 recite the steps of:
receive medical information for a patient including a medical image of the patient and other information; classify… the medical image into a first category among two or more categories; select a second category among the two or more categories; reclassify the medical image into a third category, … when the first category …and the second category do not agree; determine a first value of the operation parameter; determine a second value of the operation parameter; classify an additional medical image based on the database of medical knowledge and the first and second values of the operation parameter as drafted, which is a process that, under its broadest reasonable interpretation and the performance of the 
If a claim limitation, under its broadest reasonable interpretation, covers performing the steps using human mind, then it falls within the "mental process: grouping of abstract ideas. Accordingly, claims 1 and 9 recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of “perform[ing] a machine learning algorithm using the medical image classified according to the third category; perform[ing] the machine learning algorithm using other medical images” in claim 1 and 9 and “stores feature information indicating an anatomical feature of an eye in advance” in claim 7 which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to extra/ post extra-solution activity. See: MPEP § 2106.05(g).  Moreover, the machine learning is recited in the claims in a high level of generality and is in described in the specification in an arbitrary form without disclosing a specific training “the machine learning is executed with any type machine learning such as supervised learning, unsupervised learning… or the like” (Applicant, para 0049). The machine learning technology models may be a process of continues learning using additional training data received from concurrent completion of human 
The additional elements in the claims such as “processor, medical knowledge database” that implements the identified abstract idea. “The medical information processing system includes hardware and software that function as an artificial intelligence engine and hardware and software that function as a database utilized by the artificial intelligence engine.” (Applicant, para 0028). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., database (memory), processor, engine) and includes known hardware components, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole are therefore directed to an abstract idea.
(See, October 2019 Update: Subject Mater Eligibility). Accordingly, looking at the claims as a whole, individually and in combination, the additional elements fail to integrate the judicial exception into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself. The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of receiving or transmitting data over a network, performing repetitive operation, electronic record keeping, and storing and retrieving information in memory. (See, MPEP §2016.05(d)). In addition the machine learning described in a generic form as mentioned above (See Applicant para 0020 and 0049).  None of the hardware in the claims "offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers". Additionally, the “storing… ” steps, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional1. Moreover, the claims are directed to an abstract idea with additional generic computer elements that do not add 

Dependent Claims 4-8, 10, and 12 include all of the limitations of claim(s) 1 and 9, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
 “acquire medical knowledge” in claim 4 and 5, where the claim encompass a user obtain medical information therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“the medical image is an image of the patient's eye” in claim 6, where the claim encompass a user to identify anatomical part, e.g. eye, in the medical image therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“executes processing based on the database” in claim 7, where the claim encompass a user perform a task therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. Moreover the claim limitation which amounts to no more than 
“determine whether the image of the subject's eye is a right eye image or a left eye image” in claim 8, where the claim encompass a user identify which anatomical structure in an image therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“the selection processor is further configured to select the second category based at least on the disease name” in claim 10, where the claim encompass a user identify a disease name and select the category according to the disease name therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
“the other medical information includes only a disease name” in claim 12, where the claim encompass a user to add / identify a disease name in the medical information therewith but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al. (US 2016/0364539 A1 – hereinafter Reicher) in view of Krishnan et al. (US 2005/0049497 A1 Krishnan) in view of Taguchi et al. (US 5807256 – hereinafter Taguchi) 

Regarding Claim 1 (Currently Amended), Reicher teaches a medical information processing system comprising an artificial intelligence engine that processes medical information based on a database… (Reicher: [0046]; a method 200 performed by the server 102 (i.e., the electronic processor 104 executing instructions, such as the learning engine 110) for automatically performing image analytics using graphical reporting associated with clinical images, [0036]; the computer program may perform machine learning using decision tree learning, association rule learning, artificial neural networks, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, and genetic algorithms), the medical information processing system comprising:
a reception processor configured to receive medical information other than the medical image, for a patient including a medical image of the patient and other information, the other information including at least one of an electronic health record, examination data, and genetic data for the patient Reicher discloses receiving medical information of a patient to include medical image and other data than medical image such as medical records, lab tests, genetic data of the patient (Reicher: [0045]; The memory 114 of each data source 112 may store medical data, such as medical images (i.e., clinical images) and associated data (e.g., reports, metadata, and the like). For example, the data sources 112 may include a picture archiving and communication system ("PACS"), a radiology information system ("RIS"), an electronic medical  , family history, problem lists, medications, … and combinations thereof of that may be manually input or automatically pulled from a patient's electronic medical record, [0054]; the learning engine 110 may receive imaging procedure or examination data from an ordering system where the order for the image study originated, [0058]-[0060]; intermediary device may be configured to receive an image from an image source (e.g., a PACS). [0070]);
a first classification processor configured to classify, based on the database … and an operation parameter, the medical image into a first category among two or more categories set in advance Reicher discloses the classifying step of the images based on assigned weight [operation parameter] (Reicher: [0051]; the diagnostic information may include a classification of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category, [0066]; The learning engine 110 may then assign a weight to the diagnostic information based on the comparison, wherein the learning engine 110 develops the model based on the weight…, [0075]; the diagnosis generated by the learning engine 110 may include a classification of an image into one of a plurality of categories, such as: (1) normal (or normal with regard to a particular characteristic, such as a fracture not being present), (2) abnormal (or abnormal with regard to a particular characteristic, such as a fracture being present), and (3) indeterminate, [0076], [0115]);
a machine learning processor configured to perform a machine learning algorithm using the medical image classified according to the third category to determine a first value of the operation parameter Rechier discloses identified indeterminate [third category] to determine a weight assigned to training information in the learning engine (Rechier [0066]; the learning 
the machine learning processor further configured to perform the machine learning algorithm using other medical images each classified according to one of the two or more categories set in advance to determine a second value of the operation parameter for each of the corresponding two or more categories set in advance Reicher discloses using study images previously analyzed and classified according to the categories [value], normal, abnormal, indeterminate, and using the images value to construct machine learning algorithm (Reicher: [0036], [0037]; …when teaching a learning engine to analyze images by providing the learning engine with training information that includes previously-analyzed images… The learning engine may benefit from knowing whether an image is associated with an abnormal diagnosis or a normal diagnosis, [0038]) 
the first classification processor further configured to classify an additional medical image based on the database … and the first and second values of the operation parameter Reicher discloses based on the identifying the discrepancies in diagnoses, the system provides the new information gathered from the discrepancies to be considered in future diagnoses that 110 may update the model based on feedback designating a correctness of the training information or a portion thereof (e.g., diagnostic information included in the training information). … a user may manually indicate whether diagnostic information included in the training information was correct as compared to an additional ( e.g., a later-established) diagnosis, [0089]; After the additional information is received, the learning engine 110 updates the set of initial diagnoses based on the additional information, [0112], [0123], [0127]).
Rechier discloses a machine learning generating [classifying] initial image diagnoses and using additional information [other information than medical image] such as EMR, medical tests, etc. associated with to identify a syndrome or a disease exists or not and if the initial diagnosis indicates an presence of a disease while the additional data do not of the  [0088], but does not expressly select the information from the text if available and corresponding to the disease identified in the image and using knowledge database to determine classification category.

Krishnan teaches 
database of medical knowledge (Krishnan: [Fig. 2], [0042] The CAD system (20) further comprises a repository (27) that maintains a clinical domain knowledge base of information that is derived from various sources)
a selection processor configured to select a second category among the two or more categories based on the other information other than medical image in the medical information received for the patient Krishnan discloses using information source, other than image data, such 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to incorporate classifying a diagnosis using data other than image data that is relevant to the image diagnosed disease, as taught by Krishnan which helps training the learning model more efficiently and help assessing physicians (Krishnan: [0010]). 
Reicher and Krishnan teach a classification category of normal, abnormal or undecided and using as an example computer system diagnoses and physician diagnoses to generate a diagnoses to compare the diagnoses being a first category/classification using learning engine and second classification by a physician diagnoses (e.g. report text) and disagreement of diagnosis between the two classification (Reicher: [0080], [0119]), however Reicher and Krishnan do not explicitly disclose process of classifying/reclassifying an image into a third category in relation to a disease when the first and a seconds classifications do not agree.  

Taguchi teaches 
a second classification processor configured to reclassify the medical image into a third category, other than the two or more categories set in advance, when the first category determined by the first classification processor and the second category determined by the selection processor circuit do not agree with one another Taguchi discloses mapping diagnosis using machine (e.g. CAD) diagnosis and doctor diagnosis and classifying diagnosis into 3 groups, normal, abnormal, and a third classification [category] is being reclassified using doctors diagnosis and CAD and based on mapping both classifications if agree or not, a different classification is created if both do not agree (Taguchi: [Fig. 33, 63 A-C, 106, 107], [col. 34, line 45-60], [col. 67, line 10-25]; an example of classifying into three groups A, B, and C is shown, …where only data having the high probability of a normality … data having the high probability of an abnormality… in the case of classifying into three groups A, B, and C, the classification A is for a normality with the high probability to output the diagnostic results as a "normality", and the classification B is for an abnormality with the high probability to output the diagnostic results as an "abnormality", and the classification C demands a doctor's interpretation to output the medical examination data together with associated information, [col. 68, line 19-39]; …When the doctor finishes interpreting a series of data, the finding data table and the abnormality detailed data table of the CAD processing results are compared and classified to create an abnormality detecting result list of the results to output it each classification, [col 93, line 1-22])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher in view of Krishnan to incorporate using the artificial intelligence engine/machine learning in selecting of the category criteria that is considered special or unique when two or more classification category of a disease does not agree, as taught by Taguchi which helps supporting doctors in minimizing the study interpretation period and optimize reporting efficiency (Taguchi: [col. 6, line 35-50]).


Regarding Claim 4 (Previously Presented), the combination of Reicher, Krishnan, and Taguchi teaches the medical information processing system of claim 1, further comprising a knowledge acquisition processor configured to acquire medical knowledge based on a plurality of medical images that are classified into the third category by the second classification processor Reicher discloses when identifying a unique category “indeterminate” using expert reviewer [medical knowledge] and using previously analyzed medical images to acquire first classification as normal or abnormal using the images identified as “indeterminate” (Reicher: [0036]-[0038], [0115]; identify diagnosing physicians to act as an "expert" for reviewing particular images (e.g., images identified as being "indeterminate" by the learning engine 110). 

Regarding Claim 5 (Currently Amended), the combination of Reicher, Krishnan, and Taguchi teaches the medical information processing system of claim 4, wherein the knowledge acquisition processor acquires first medical knowledge based on the medical image that is classified into the third category and acquires second medical knowledge based on a medical image for which the category determined by the first classification processor and the category determined by the selection processor agree with one another Reicher discloses using expert reviewer [medical knowledge] to acquire first classification as normal or abnormal using the images identified as “indeterminate” (Reicher: [0115]; identify diagnosing physicians to act as an "expert" for reviewing particular images (e.g., images identified as being "indeterminate" by the learning engine 110). However Reicher does not disclose knowledge database when image [first classification processor] and text [selection processor] agree with each other. Krishnan uses a knowledge database acquired on a classified image and identified condition [selection processor] correlated to the image classification in the other information the indeterminate category is 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 9 (Currently Amended), Reicher teaches a method of processing medical information using a computer comprising an artificial intelligence engine that executes processing based on a database … (Reicher: [0046]; a method 200 performed by the server 102 (i.e., the electronic processor 104 executing instructions, such as the learning engine 110) for automatically performing image analytics using graphical reporting associated with clinical images, [0036]; the computer program may perform machine learning using decision tree learning, association rule learning, artificial neural networks, inductive logic programming, support vector machines, clustering, Bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, and genetic algorithms), wherein the computer executes the steps of:
receiving medical information for a patient including a medical image of the patient and other information other than the medical image, the other information including at least one of an electronic health record, examination data, and genetic data for the patient Reicher discloses receiving medical information of a patient to include medical image and other data than medical image such as medical records, lab tests, genetic data of the patient (Reicher: [0045]; The  , family history, problem lists, medications, … and combinations thereof of that may be manually input or automatically pulled from a patient's electronic medical record, [0054]; the learning engine 110 may receive imaging procedure or examination data from an ordering system where the order for the image study originated, [0058]-[0060]; intermediary device may be configured to receive an image from an image source (e.g., a PACS). [0070]);
classifying, based on the database, … and an operation parameter the medical image into a first category among two or more categories set in advance Reicher discloses the classifying step of the images based on assigned weight [operation parameter] (Reicher: [0051]; the diagnostic information may include a classification of a plurality of categories, such as a normal category, an abnormal category, or an indeterminate category, [0066]; The learning engine 110 may then assign a weight to the diagnostic information based on the comparison, wherein the learning engine 110 develops the model based on the weight…, [0075]; the diagnosis generated by the learning engine 110 may include a classification of an image into one of a plurality of categories, such as: (1) normal (or normal with regard to a particular characteristic, such as a fracture not being present), (2) abnormal (or abnormal with regard to a particular characteristic, such as a fracture being present), and (3) indeterminate, [0076], [0115]);

performing a machine learning algorithm using the medical image classified according to the third category to determine a first value of the operation parameter Rechier discloses identified indeterminate [third category] to determine a weight assigned to training information in the learning engine (Rechier [0066]; the learning engine 110 may be configured to obtain clinical results obtained after generation of an image included in the training information and perform a comparison of the clinical results and to the diagnostic information associated with the image (i.e., also included in the training information). The learning engine 110 may then assign a weight to the diagnostic information based on the comparison, wherein the learning engine 110 develops the model based on the weight, [0111], [0115]; the learning engine 110 may be configured to monitor and report diagnostic patterns and trends… identify diagnosing physicians to act as an "expert" for reviewing particular images (e.g., images identified as being "indeterminate" by the learning engine 110), or identify training information that should be assigned a greater weight by the learning engine 110, [0121])
performing the machine learning algorithm using other medical images each classified according to one of the two or more categories set in advance to determine a second value of the operation parameter for each of the corresponding two or more categories set in advance Reicher discloses using study images previously analyzed and classified according to the categories [value], normal, abnormal, indeterminate, and using the images value to construct machine learning algorithm (Reicher: [0036], [0037]; …when teaching a learning engine to analyze images by providing the learning engine with training information that includes previously-analyzed images… The learning engine may benefit from knowing whether an image is associated with an abnormal diagnosis or a normal diagnosis, [0038]) 
classifying an additional medical image based on the database of medical knowledge and the first and second values of the operation parameter Reicher discloses based on the identifying the discrepancies in diagnoses, the system provides the new information gathered from the discrepancies to be considered in future diagnoses that may solve the future diagnosing disagreements (Reicher: [0066]; the learning engine 110 may update the model based on feedback designating a correctness of the training information or a portion thereof (e.g., diagnostic information included in the training information), [0067]; the learning engine 110 may update the model based on feedback designating a correctness of the training information or a portion thereof (e.g., diagnostic information included in the training information). … a user may manually indicate whether diagnostic information included in the training information was correct as compared to an additional ( e.g., a later-established) diagnosis, [0089]; After the additional information is received, the learning engine 110 updates the set of initial diagnoses based on the additional information, [0112], [0123], [0127]).
Rechier discloses a machine learning generating [classifying] initial image diagnoses and using additional information [other information than medical image] such as EMR, medical tests, etc. associated with to identify a syndrome or a disease exists or not and if the initial diagnosis indicates an presence of a disease while the additional data do not of the  [0088], but does not expressly select the information from the text if available and corresponding to the disease identified in the image and using knowledge database to determine classification category.

Krishnan teaches 
database of medical knowledge (Krishnan: [Fig. 2], [0042] The CAD system (20) further comprises a repository (27) that maintains a clinical domain knowledge base of information that is derived from various sources)
selecting a second category among the two or more categories based on the other information in the medical information Krishnan discloses using information source, other than image data, such as doctors report and extracting text relevant to a diagnosed disease and if the disease included in the text or not (Krishnan: [0049]; extraction from a text source may be carried out by phrase spotting, wherein a list of rules are provided that specify the phrases of interest and the inferences that can be drawn therefrom… a rule can be specified that directs the system to look for the phrase "lesion," and, if it is found, to assert that the patient may have breast cancer with a some degree of confidence… )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher to incorporate classifying a diagnosis using data other than image data that is relevant to the image diagnosed disease, as taught by Krishnan which helps training the learning model more efficiently and help assessing physicians (Krishnan: [0010]). 
Reicher and Krishnan teach a classification category of normal, abnormal or undecided and using as an example computer system diagnoses and physician diagnoses to generate a diagnoses to compare the diagnoses being a first category/classification using learning engine and second classification by a physician diagnoses (e.g. report text) and disagreement of diagnosis between the two classification (Reicher: [0080], [0119]), however Reicher and Krishnan do not explicitly disclose process of classifying/reclassifying an image into a third category in relation to a disease when the first and a seconds classifications do not agree.  

Taguchi teaches 
reclassifying the medical image into a third category, other than the two or more categories set in advance, when the first category into which the medical image is classified and the second category selected based on the other information other than the medical image in the medical information do not agree with one another Taguchi discloses mapping diagnosis using machine (e.g. CAD) diagnosis and doctor diagnosis and classifying diagnosis into 3 groups, normal, abnormal, and a third classification [category] is being reclassified using doctors diagnosis and CAD and based on mapping both classifications if agree or not, a different classification is created if both do not agree (Taguchi: [Fig. 33, 63 A-C, 106, 107], [col. 34, line 45-60], [col. 67, line 10-25]; an example of classifying into three groups A, B, and C is shown, …where only data having the high probability of a normality … data having the high probability of an abnormality… in the case of classifying into three groups A, B, and C, the classification A is for a normality with the high probability to output the diagnostic results as a "normality", and the classification B is for an abnormality with the high probability to output the diagnostic results as an "abnormality", and the classification C demands a doctor's interpretation to output the medical examination data together with associated information, [col. 68, line 19-39]; …When the doctor finishes interpreting a series of data, the finding data table and the abnormality detailed data table of the CAD processing results are compared and classified to create an abnormality detecting result list of the results to output it each classification, [col 93, line 1-22])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reicher in view of Krishnan to incorporate using the artificial intelligence engine/machine learning in selecting of the category 

Regarding Claim 10 (Previously Presented), the combination of Reicher, Krishnan, and Taguchi teaches the medical information processing system of claim 1, wherein the other medical information further includes a disease name, and the selection processor is further configured to select the second category based at least on the disease name Riecher: [0087]; "If renal abnormalities exist, consider Von Hippe! Lindau syndrome.") but does not disclose selecting using other information. Krishanan discloses using text information such as doctor report to select category (Krishnan: [0049]; extraction from a text source may be carried out by phrase spotting, wherein a list of rules are provided that specify the phrases of interest and the inferences that can be drawn therefrom… a rule can be specified that directs the system to look for the phrase "lesion," and, if it is found, to assert that the patient may have breast cancer with a some degree of confidence…)
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 12 (New), the combination of Reicher, Krishnan, and Taguchi teaches the medical information processing system of claim 1, wherein the other medical information includes only a disease name Riecher: [0087]; "If renal abnormalities exist, consider Von Hippe! Lindau syndrome.").

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Reicher et al. (US 2016/0364539 A1 – hereinafter Reicher) in view of Krishnan et al. (US 2005/0049497 A1 Krishnan) in view of Taguchi et al. (US 5807256 – hereinafter Taguchi) as mentioned in claim 1 and 6, and in further view of Fujino et al. (US 2016/0198951 A1 – hereinafter Fujino)

Regarding Claim 6 (Previously Presented), the combination of Reicher, Krishnan, and Taguchi teaches the medical information processing system of claim 1, 
Reicher, Krishnan, and Taguchi discloses the artificial intelligence engine/ learning engine, however the combination of the combination of Reicher, Krishnan, and Taguchi does not teach medical image is for a patient eye 

Fujino teaches 
wherein the medical image is an image of the patient’s eye (Fujino: [0051]; The ophthalmologic imaging apparatus of the present invention creates a cross-sectional image of the fundus of an eye using OCT imaging…).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reicher, Krishnan, and Taguchi to incorporate using the images of a patient’s eye for the diagnoses, as taught by Fujino which demonstrate using the imaging system using OCT to help in observation and in reading the images by a user or a system to determine a disease of the eye (Fujino: [0009]; the devices using OCT can be used for the observation of different parts of the eye, and are capable 

Regarding Claim 7 (Original), the combination of Reicher, Krishnan, Taguchi, and Fujino teaches the medical information processing system of claim 6, … the artificial intelligence engine
Reicher discloses the artificial intelligence engine/ learning engine, however the combination of the combination of Reicher, Krishnan, and Taguchi does not teach anatomical of the patient eye 
Fujino teaches …wherein the database stores feature information indicating an anatomical feature of an eye in advance (Fujino: [0094]; The data stored in the storage 112 includes data obtained by the ophthalmologic imaging apparatus 1, and data stored in advance, [0095]; Examples of the data obtained by the ophthalmologic imaging apparatus 1 include image data of an OCT image, test data, image data of a front image, and the like, [0188]; information indicating whether the subject's eye E is the left eye or the right eye and identification information of the subject may also be stored in association with the test data), and
…executes processing based on the database comprising the feature information (Fujino: [0141]; The stationary determination unit 132 is sequentially fed with the front images and analyzes them to detect a characteristic site of the subject's eye E. This characteristic site is, for example, the pupil (or its center) in an anterior segment image, and the optic disc (or its center), the macula (or its center), a blood vessel, or an affected area in a fundus image).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reicher, Krishnan, 

Regarding Claim 8 (Previously Presented), the combination of Reicher, Krishnan, Taguchi, and Fujino teaches the medical information processing system of claim 7,
further comprising a right/left determination processor configured to determine whether the image of the patient's eye is a right eye image or a left eye image (Fujino: [0031]; a first input unit configured to feed the controller with information indicating whether the subject's eye is the left eye or the right eye, [0142]; The left/right determination unit 133 determines whether the subject's eye E is the left eye or the right eye (left-right determination)), wherein 
the feature information comprises right eye information indicating an anatomical feature of a right eye and left eye information indicating an anatomical feature of a left eye (Fujino: [0145]; If the front image is an image of the anterior eye segment, the inner corner side and the outer corner side can be identified based on, for example, the shape of the eyelid. Thus, it is possible to determine whether the subject's eye E is the left eye or the right eye. If the front image is an image of the fundus, a determination can be made on whether the subject's eye E is the left eye or the right eye based on the position of the optic disc, the position of the macula, the positional relationship between the optic disc and the macular, the running state of blood vessels), and
the artificial intelligence engine executes processing based on at least the right eye information when the image of the patient's eye is determined to be the right eye image, and executes processing based on at least the left eye information when the image of the patient's eye is determined to be the left eye image (Fujino: [0031]; the controller is configured to select one of the left eye setting information and the right eye setting information based on the information fed by the first input unit, [0146]; the left/right determination unit 133 has the function of automatically determining whether the subject's eye E is the left eye or the right eye. The determination result is fed to the controller 110. The left/right determination unit 133 functions as a first input unit that feeds the controller 110 with information indicating whether the subject's eye E is the left eye or the right eye).
The motivations to combine the above mentioned references are discussed in the rejection of claim 7, and incorporated herein.


Response to Amendment
Applicant's arguments filed 10/21/2020 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the claim interpretation 112(a) on page 9-10. In light of the amended claims and Applicant explanations, Examiner withdraw the claim interpretation under 112(a).

Applicant's arguments with respect to the claim interpretation 112(b) on page 10. In light of the amended claims, Examiner withdraw the claim interpretation under 112(b).

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 10-12.
In response to the applicant argument that the limitations cannot be performed by the human mind and the claim(s) are tied to a practical application, Examiner respectfully disagree. The claims are given there broadest reasonable interpretation for the purpose of determining whether they encompass a judicial exception. The steps outlined in the claim include receiving a medical image and medical information for a patient, classify the image based on known information and use patient diagnoses, medical data, etc., and match the classification (categorization) between images and medical information and if not matching use a known data (knowledge) to identify the proper classification to be used which are steps that can be performed by human mind with the aid of pen and paper. Even if these steps would be cumbersome to be performed manually or with pen and paper, they do not exclude such an embodiment. Therefore, because the broadest reasonable interpretation encompasses mental steps, it is respectfully maintained that the claims encompass patent-ineligible subject matter.
According to the new 2019 guidance that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14. Applicant argued that the amended claim performing a machine learning for classifications and classifications for the future are improved as refereed to [0051], [0070-0071] (argument p. 10-12). While it is true that the claims recite a machine learning for carrying out the claimed functions, the machine learning is merely invoked as a tool to implement the steps of the 
Hence, Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant's arguments with respect to the 35 U.S.C. § 103 rejection on page 12-17.
In response to the applicant argument regarding the classifying/reclassifying the image into third category, Examiner asserts that the reference Reicher teaches third category “indeterminate” more over Examiner has added new reference teaching process s of classification in two or more categories “Taguchi”.  Furthermore, the Applicant argued that the references do not teach first and second value of the operation parameter, Examiner finds that the applicant argument is directed to a new feature not disclosed in the precious examined claims. Moreover, as the claims given the broadest reasonable interpretation, Examiner finds that the values definition as parameters weight which is disclosed by the reference “Reicher”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fonte (US2014/0114618A1), [0050]; Krishnan (US2005/0059876A1), [0031], [0039]-[0042]; Lavi (US2015/0265162A1) [0233];